—Order unanimously affirmed without costs. Memorandum: Family Court properly dismissed the petitions to terminate placement of the children, Nancy B. and Christine B. with the Erie County Department of Social Services. The evidence established that petitioners are not presently able to care adequately for the children and that the children’s best interests would not be served by terminating placement (see, Family Ct Act § 1055 [b]). (Appeal from Order of Erie County Family Court, O’Donnell, J.—Termination of Placement.) Present—Lawton, J. P., Fallon, Callahan, Davis and Boehm, JJ.